

116 HR 2292 IH: Affordable Care Act Outreach for the Uninsured, Transformative Recruitment, and Enrollment Action for Compassionate Healthcare Act of 2019
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2292IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Ms. Waters (for herself, Ms. Norton, Ms. Lee of California, Mr. Cohen, Ms. Sewell of Alabama, Ms. Wasserman Schultz, Mr. Grijalva, Mrs. Demings, Mr. Raskin, Ms. Wilson of Florida, Mr. Khanna, Mr. Payne, Ms. Clarke of New York, Mr. Danny K. Davis of Illinois, Mr. Cox of California, Mrs. Luria, Mrs. Carolyn B. Maloney of New York, Mr. Garamendi, Mr. Thompson of Mississippi, Mrs. Watson Coleman, Mr. Ruppersberger, Ms. Meng, Mr. García of Illinois, and Ms. Tlaib) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to provide funding for American Health Benefit Exchanges navigator programs and outreach and promotional activities. 
1.Short titleThis Act may be cited as the Affordable Care Act Outreach for the Uninsured, Transformative Recruitment, and Enrollment Action for Compassionate Healthcare Act of 2019 or the ACA OUTREACH Act. 2.Funding American Health Benefit Exchanges navigator programs and outreach and promotional activities (a)Funding for navigator programSection 1311(i) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(i)) is amended by adding at the end the following new paragraph: 
 
(7)AppropriationsOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Health and Human Services $100,000,000 for each of fiscal years 2019 through 2022 for navigator programs under this subsection.. (b)Federal Exchanges outreach and promotional activitiesSection 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)) is amended by adding at the end the following new paragraph: 
 
(3)Outreach and promotional activities 
(A)In generalIn the case of an Exchange established or operated by the Secretary pursuant to this subsection, the Secretary may carry out outreach and promotional activities as necessary and appropriate for the successful operation of such Exchange, including for purposes of informing potential enrollees in qualified health plans offered through the Exchange of the availability of coverage under such plans and financial assistance for coverage under such plans. (B)Diverse constituenciesThe Secretary shall carry out any outreach and promotional activities under this paragraph in a manner that reaches diverse constituencies, including minority, rural, and underserved communities; people with disabilities; young adults; and individuals who are likely to be uninsured. 
(C)FundingOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Health and Human Services $100,000,000 for each of fiscal years 2019 through 2022 to carry out this paragraph.. (c)State grants for State-Run Exchanges outreach and promotional activitiesSection 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031) is amended by adding at the end the following new subsection: 
 
(l)State-Run Exchanges outreach and promotional activities 
(1)In generalThe Secretary shall carry out a grant program under which the Secretary awards grants to States that are electing States under section 1321(b) that have established Exchanges. Each such grant awarded to such a State that has established an Exchange shall be used by such Exchange for purposes of outreach and promotional activities as necessary and appropriate for the successful operation of the Exchange, including for purposes of informing potential enrollees in qualified health plans offered through the Exchange of the availability of coverage under such plans and financial assistance for coverage under such plans. (2)Eligibility (A)ApplicationTo be eligible for a grant under paragraph (1), a State described in such paragraph shall submit an application to the Secretary at such time, in such manner, and containing such information as specified by the Secretary. In establishing the process for States to apply for such grants, the Secretary shall ensure that applications are processed in a timely manner. 
(B)Diverse constituenciesTo be eligible for a grant under paragraph (1), a State described in such paragraph shall provide such assurances as are required by the Secretary to ensure that the Exchange established by such State carries out outreach and promotional activities under such grant in a manner that reaches diverse constituencies, including minority, rural, and underserved communities; people with disabilities; young adults; and individuals who are likely to be uninsured. (3)FundingOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Health and Human Services $100,000,000 for each of fiscal years 2019 through 2022 to carry out this subsection.. 
